- — Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered April 17, 1997, convicting him of criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court properly refused to direct the People to disclose the identity of the confidential informant and produce him for questioning. The issue of identification was not a close one and the testimony of the confidential informant would not have been relevant to guilt or innocence (see, People v Pena, 37 NY2d 642; People v Goggins, 34 NY2d 163, 170; People v Dudley, 69 AD2d 888, 889).
The defendant’s remaining contentions are without merit. Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.